Reasons for Allowance
The claims have been amended such that they are no longer interpreted under 35 U.S.C. 112(f). Claim 4 has been amended such that it is no longer rejected under 35 U.S.C. 112(b). 
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, suggests, discloses, or renders obvious the image processing apparatus of the instant invention.
The instant invention is an image processing apparatus for a vehicle. Processing circuitry obtains a display image in accordance with a deviation of a viewpoint position of a driver from a reference viewpoint position. The display image is on the basis of a captured image obtained by capturing an image on a rear side from a vehicle. An image showing the vehicle is superimposed on the captured image in order to obtain the display image. A superimposed positional relationship between the captured image and an image showing the vehicle is changed in accordance with the deviation of the viewpoint position of the driver from the reference viewpoint position. The reference viewpoint position is updated on a basis of a long-term fluctuation of the viewpoint position. 
	A notable prior art of record is Huang et al. (US 2019/0278094) (hereinafter Huang). As noted in prior actions, Huang discloses a display device for a vehicle. A processor receives images from one or more cameras mounted on the vehicle, including cameras that capture images rearward the vehicle. The captured images are used to generate display images that are displayed via a HUD of the vehicle. The display image is displayed based on a comparison between an initial gaze position ("reference viewpoint position") and a current gaze position ("viewpoint position of a driver"). Based on the comparison, if the initial gaze position and current gaze position differ ("deviate"), the display image is displayed according to the positional difference. However, Huang does not explicitly disclose updating the initial/reference gaze position based on long term fluctuations. 
	Another prior art of record is Neustein (US 2019/0287493). Neustein, like Huang, discloses a system for tracking a user's eyes and using a projector coupled with a transparent display to display images to a user based on the user eye location data. As disclosed by Neustein, a first gaze angle (which as noted in ¶0031 describes the gaze orientation relative to a display object and thus is a "viewpoint position") is determined. Statistical information is used to track the user's gaze angle over a 
	However, the combination of Huang and Neustein fails to disclose every claimed feature and fails render the claim obvious. Although Huang discloses tracking and changing the display images according to an initial gaze position and a subsequent gaze position, as mentioned above Huang does not update the initial position based on long term fluctuations. Although Neustein discloses that a default view of a viewer can be tracked over time and the default view can be updated, Neustein is not related to vehicle images specifically and thus cannot disclose the changing a positional relationship between a captured image and an image showing a vehicle based on a deviation of a viewpoint position of a driver and a reference viewpoint position. Rather, as disclosed by Neustein, an expected gaze location that is updated based on long-term tracking is compared with a current gaze location and the system determines where to render object based on this comparison. The instant invention requires that a deviation between a reference viewpoint position and a determined/actual viewpoint position is used to change a superimposed positional relationship between a captured image from a rear vehicle camera and an image showing a self-vehicle. Thus, although Neustein discloses determining a "deviation" between an expected gaze location and a current/actual gaze location similar to the instant invention, this deviation is not used to change any superimposed positional relationship between two vehicle images, one image captured by a vehicle rear camera and the other image representing the vehicle. 
Furthermore, the prior art of record does not provide a suggestion or disclosure that these components of the instant invention in combination would have been obvious. Therefore, the differences between the subject matter sought to be patented in the present application and the prior art are such that the subject matter as a whole would not have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        March 4, 2022